Exhibit 10.5

MORTGAGE AND SECURITY AGREEMENT

THIS MORTGAGE AND SECURITY AGREEMENT (the “Mortgage”) is made and entered into
effective as of October 22, 2009, by Cortez 114, LLC, a Florida limited
liability company (the “Mortgagor”), whose address is Attn: Sam I. Reiber,
Esquire, 2109 Palm Avenue, Tampa, Florida 33605, for the benefit of Gators
Lender, LLC, a Florida limited liability company (the “Mortgagee”), whose
address is Attn: Martin Schaffel, Sole Manager, 5308 E. Longboat Blvd., Tampa,
Florida 33615.

W I T N E S S E T H :

That for diverse good and valuable considerations and to secure (a) the
performance by Mortgagor as a “Guarantor” under that certain Absolute Guaranty
of Payment and Performance of even date herewith, executed by Mortgagor in favor
of Mortgagee (the “Guaranty”), pursuant to which Mortgagor guarantees due
performance and prompt payment of all sums owed to Mortgagee under that certain
loan (the “Loan”) in the amount of One Million Seven Hundred Fifty Thousand
Dollars ($1,750,000.00) made by Mortgagee to UTEK Corporation, a Delaware
corporation, and UTEK Real Estate Holdings, Inc., a Florida corporation
(collectively, the “Borrower”) pursuant to that certain Note and Warrant
Purchase Agreement dated the same date as this Guaranty, by and between Lender
and Borrower (the “Purchase Agreement”), which Loan is evidenced by that certain
Promissory Note dated the date hereof, executed by Borrower in favor of
Mortgagee, in the original principal amount of One Million Seven Hundred Fifty
Thousand Dollars ($1,750,000.00) (the “Note”), together with interest thereon,
and the payment of all sums due or which may become due from Borrower to
Mortgagee under the Note or any of the other loan documents entered into by
Borrower and/or Mortgagor with regard to the Loan (collectively, the “Loan
Documents”), (b) the performance of all terms, conditions and covenants set
forth in this Mortgage and the other Loan Documents, and (c) all other
obligations or indebtedness of Borrower or Mortgagor to Mortgagee of any kind or
character with respect to the loan evidenced by the Note, including without
limitation principal, interest, fees, late charges and other expenses, Mortgagor
does grant, bargain, sell, alien, remise, release, convey and confirm unto
Mortgagee and its successors and assigns, in fee simple, all of that certain
tract of land of which Mortgagor is now seized and possessed and in actual
possession, situate in the

 

1



--------------------------------------------------------------------------------

County of Hernando, State of Florida, which is more fully described in Exhibit A
attached hereto and made a part hereof, together with the buildings and
improvements thereon erected or to be erected (hereinafter referred to as the
“Premises”);

TOGETHER with:

(i) all leasehold estate, and all right, title and interest of Mortgagor in and
to all leases or subleases covering the Premises or any portion thereof now or
hereafter existing or entered into, and all right, title and interest of
Mortgagor thereunder, including, without limitation, all cash or security
deposits, advance rentals, and deposits or payments of similar nature;

(ii) all right, title and interest of Mortgagor in and to all options to
purchase or lease the Premises or any portion thereof or interest therein, and
any greater estate in the Premises owned or hereafter acquired;

(iii) all easements, streets, ways, alleys, rights-of-way and rights used in
connection therewith or as a means of access thereto, and all tenements,
hereditaments and appurtenances thereof and thereto, and all water rights;

(iv) any and all buildings, structures and improvements now or hereafter erected
thereon, including, but not limited to the fixtures, attachments, appliances,
equipment, machinery, and other articles attached to said buildings, structures
and improvements (sometimes hereinafter referred to as the “Improvements”);

(v) all fixtures, appliances, machinery, equipment, furniture, furnishings and
articles of personal property now or hereafter affixed to, placed upon or used
in connection with the operation of the Premises, all gas, steam, electric,
water and other heating, cooking, refrigerating, lighting, plumbing,
ventilating, irrigating and power systems, machines, appliances, fixtures, and
appurtenances which are now or may hereafter pertain or be used with, in or on
the Premises even though they may be detached or detachable and all building
improvement and construction materials, supplies and equipment hereafter
delivered to the Premises contemplating installation or use in any construction
to be performed thereon and all rights and interests of Mortgagor in building
permits and architectural plans and specifications relating to contemplated
construction or Improvements on the Premises and all rights and interests of
Mortgagor in present or future mortgage loan commitments pertaining to any of
the Premises or Improvements thereon, except for the personal property of any
tenants occupying the Premises (sometimes hereinafter referred to as the
“Personal Property”);

(vi) all awards and proceeds of condemnation for the Premises or any part
thereof to which Mortgagor is entitled for any taking of all or any part of the
Premises by condemnation or exercise of the right of eminent domain. All such
awards and condemnation proceeds are hereby assigned to Mortgagee and Mortgagee
is hereby authorized, subject to the provisions contained in this Mortgage, to
apply such awards and condemnation proceeds or any part thereof, after deducting
therefrom any expenses incurred by Mortgagee in the collection or handling
thereof, toward the payment, in full or in part, of the Note, notwithstanding
the fact that the amount owing thereon may not then be due and payable;

 

2



--------------------------------------------------------------------------------

(vii) all rents, issues and profits of the Premises and all the estate, right,
title and interest of every nature whatsoever of the Mortgagor in and to the
same;

(viii) all accounts (including contract rights) and general intangibles
pertaining to or arising from or in connection with all or any part of the
Mortgaged Property, as hereinafter defined, including without limitation all
proceeds and choses in action arising under any insurance policies maintained
with respect to all or any part of the Mortgaged Property; and,

(ix) all proceeds, products, replacements, additions, substitutions, renewals
and accessions of any of the foregoing items.

All of the foregoing real and personal property, and all rights, privileges and
franchises thereto are collectively referred to as the “Mortgaged Property.”

TO HAVE AND TO HOLD, all and singular the Mortgaged Property hereby conveyed,
and the tenements, hereditaments and appurtenances thereunto belonging or in
anywise appertaining, and the reversion and reversions, remainder and
remainders, rents, issues and profits thereof and also all the estate, right,
title, interest, property, possession, claim and demand whatsoever as well in
law as in equity of Mortgagor in and to the same and every part and parcel
thereof unto Mortgagee in fee simple.

PROVIDED ALWAYS, that if Mortgagor or Borrower shall pay to Mortgagee any and
all indebtedness due by Mortgagor or Borrower to Mortgagee (including the
indebtedness evidenced by the Note and any and all renewals of the same) and
shall perform, comply with and abide by each and every stipulation, agreement,
condition, and covenant of the Loan Documents; then this Mortgage and the estate
hereby created shall cease and be null and void. Provided, it is further
covenanted and agreed by the parties hereto that this Mortgage also secures the
payment of and includes all future or further advances as hereinafter set forth,
to the same extent as if such made on the date of execution of this Mortgage,
and any disbursements made for the payment of tax, levies or insurance on the
Mortgaged Property, with interest on such disbursements at the Default Rate as
hereinafter defined.

To protect the security of this Mortgage, Mortgagor further covenants, warrants
and agrees with Mortgagee as follows:

ARTICLE I

COVENANTS AND AGREEMENTS OF MORTGAGOR

1.1. Payment of Secured Obligations. If required to do so by the Guaranty,
Mortgagor shall pay when due the principal of, and the interest on, the
indebtedness evidenced by the Note, and the charges, fees and the principal of,
and interest on, any future advances secured by this Mortgage and shall
otherwise comply with all terms and conditions of the Guaranty, the Note and
this Mortgage.

 

3



--------------------------------------------------------------------------------

1.2. Warranties and Representations. Mortgagor hereby covenants with Mortgagee
that Mortgagor is indefeasibly seized of the Mortgaged Property in fee simple;
that the Mortgagor has full power and lawful right to convey the same in fee
simple as aforesaid; that it shall be lawful for Mortgagor at all times
peaceably and quietly to enter upon, hold, occupy and enjoy said Mortgaged
Property and every part thereof; that Mortgagor will make such further
assurances to perfect the lien interest in the Mortgaged Property in Mortgagee,
as may reasonably be required; and that, except for the matters described on
Schedule B-2 of the Mortgagee Title Insurance Policy issued by Fidelity National
Title Insurance Company pursuant to Commitment No. CD08-114558 and delivered in
connection with the closing of the loan evidenced by the Note (the “Permitted
Exceptions”), Mortgagor does hereby fully warrant the title to the Mortgaged
Property and every part thereof and will defend the same against the lawful
claims of all persons whomsoever except for the Permitted Exceptions.

1.3. Ground Leases, Leases, Subleases and Easements. Mortgagor, at Mortgagor’s
sole cost and expense, shall maintain and cause to be performed all of the
covenants, agreements, terms, conditions and provisions on its part to be kept,
observed and performed under any ground lease, lease, sublease or easements
which may constitute a portion of or an interest in the Mortgaged Property,
shall require its tenants or subtenants to keep, observe and perform all the
covenants, agreements, terms, conditions and provisions on their part to be
kept, observed or performed under any and all ground leases, leases, subleases
or easements; and shall not suffer or permit any material breach or default to
occur with respect to the foregoing; and in default thereof Mortgagee shall have
the right to perform or to require performance of any such covenants,
agreements, terms, conditions or provisions of any such ground lease, lease,
sublease or easements and to add any expense incurred in connection therewith to
the debt secured hereby, which such expense shall bear interest from the date of
payment to the date of recovery by Mortgagee at the Default Rate as hereinafter
defined. Any such payment by Mortgagee with interest thereon shall be due and
payable within five (5) business days of Mortgagor’s receipt of Mortgagee’s
written demand therefor. The Mortgagor shall not, without the consent of
Mortgagee, consent to the modification, amendment, cancellation, termination or
surrender of any such ground lease, lease, sublease, or easement.

No release or forbearance of any Mortgagor’s obligation under any such ground
lease, lease, or sublease, shall release Mortgagor from any of its obligations
under this Mortgage.

1.4. Required Insurance. Mortgagor will, at Mortgagor’s sole cost and expense,
maintain or cause to be maintained with respect to the Mortgaged Property, and
each part thereof, the following insurance:

(a) Insurance against loss or damage to the Improvements by fire and any of the
risks covered by insurance of the type now known as “all-risk” or “special form”
coverage, in an amount not less than the greater of the original amount of the
Note or the full replacement cost of the Improvements; and

(b) Single limit comprehensive general liability insurance for not less than
$1,000,000.00 per occurrence, $2,000,000.00 general aggregate, $2,000,000.00
products/completed operations aggregate, and $1,000,000.00 personal and
advertising injury, against any claims and liability therefor to persons or
property occurring on the Mortgaged Property; and

 

4



--------------------------------------------------------------------------------

(c) Flood insurance, whenever the same is available and if in the opinion of
Mortgagee such protection is necessary; and

(d) Rental loss insurance, if any lease provides for the abatement of rent, and
business interruption insurance, if any of the Mortgage Property is or will be
occupied by the Mortgagor (either type of insurance must cover debt service,
real estate taxes, and insurance premiums for a period of at least six
(6) months); and

(e) Such other insurance in commercially reasonable amount and coverage as may
from time to time be required by Mortgagee against the same or other hazards.

Mortgagor may effect for its own account any insurance not required under this
Section 1.4, but any such insurance effected by Mortgagor on the Mortgaged
Property, whether or not so required, shall be for the mutual benefit of
Mortgagor and Mortgagee and shall be subject to the other provisions of this
Mortgage.

1.5. Delivery of Policies, Payment of Premiums. All policies of insurance shall
be issued by companies, in amounts, with deductibles and upon terms and
conditions reasonably satisfactory to Mortgagee. All policies of insurance shall
name Mortgagee as an additional insured, and shall have attached thereto a
mortgagee’s endorsement and a loss payment endorsement for the benefit of
Mortgagee in form reasonably satisfactory to Mortgagee. Mortgagor shall furnish
Mortgagee with a full and complete copy of all policies of required insurance.
If Mortgagee consents to Mortgagor providing any of the required insurance
through blanket policies carried by Mortgagor and covering more than one
location, then Mortgagor shall furnish to Mortgagee with a certificate of
insurance for each such policy setting forth the coverage, the limits of
liability, the name of the carrier, the policy number, and the expiration date
(provided, however, that Mortgagee may grant or withhold its consent to any
blanket policy in its sole discretion). At least thirty (30) days prior to the
expiration of each such policy, Mortgagor shall furnish Mortgagee with evidence
satisfactory to Mortgagee of the payment of the required premium and the
reissuance of a policy continuing insurance in force as required by this
Mortgage. All such policies shall contain a provision that such policies will
not be canceled or materially amended, which term shall include any reduction in
the scope or limits of coverage, without at least thirty (30) days prior written
notice to Mortgagee. In the event Mortgagor fails to provide, maintain, keep in
force or deliver and furnish to Mortgagee the policies of insurance required by
this Section, Mortgagee may procure such insurance or single-interest insurance
for such risks covering Mortgagee’s interest, and Mortgagor will pay all
premiums thereon promptly upon demand by Mortgagee, and until such payment is
made by Mortgagor the amount of all such premiums together with interest thereon
at the Default Rate.

1.6. Insurance Proceeds. After the happening of any casualty to the Mortgaged
Property or any part thereof, Mortgagor shall give prompt written notice thereof
to Mortgagee.

 

5



--------------------------------------------------------------------------------

(a) In the event of any damage to or destruction of the Mortgaged Property,
Mortgagee shall have the option in its sole discretion of applying or paying all
or part of the insurance proceeds (i) to any indebtedness secured hereby and in
such order as Mortgagee may determine, or (ii) to the restoration of the
Improvements, or (iii) to Mortgagor.

(b) In the event of such loss or damage, all proceeds of insurance shall be
payable to Mortgagee, and Mortgagor hereby authorizes and directs any affected
insurance company to make payment of such proceeds directly to Mortgagee.
Mortgagee is hereby authorized and empowered by Mortgagor to settle, adjust or
compromise any claims for loss, damage or destruction under any policy or
policies of insurance.

(c) Except to the extent that insurance proceeds are received by Mortgagee and
applied to the indebtedness secured hereby, nothing herein contained shall be
deemed to excuse Mortgagor from repairing or maintaining the Mortgaged Property
as provided in this Mortgage or restoring all damage or destruction to the
Mortgaged Property, and the application or release by Mortgagee of any insurance
proceeds shall not cure or waive any default or notice of default under this
Mortgage or invalidate any act done pursuant to such notice.

1.7. Assignment of Policies Upon Foreclosure. In the event of foreclosure of
this Mortgage or other transfer of title or assignment of the Mortgaged Property
in extinguishment, in whole or in part, of the debt secured hereby, all right,
title and interest of the Mortgagor in and to all policies of insurance required
by this Section shall inure to the benefit of and pass to the successor in
interest to Mortgagor or the purchaser or grantee of the Mortgaged Property.

1.8. Taxes, Utilities and Impositions. Mortgagor will pay, cause to be paid and
discharged, on or before the last day on which they may be paid without penalty
or interest, all such duties, taxes (including, but not limited to, ad valorem
real estate taxes), sewer rents, charges for water, or for setting or repairing
of meters, and all other utilities on the Mortgaged Property or any part
thereof, and any assessments and payments, usual or unusual, extraordinary or
ordinary, which shall be imposed upon or become due and payable or become a lien
upon the Mortgage Property or any part thereof and the sidewalks or streets in
front thereof and any values therein by virtue of any present or future law of
the United States or of the State, County or City wherein the Premises are
located (all of the foregoing being herein collectively called “Impositions”).
In the event of a default in the payment of any such Imposition, Mortgagee may
pay the same and the amount so paid by Mortgagee shall, at the Mortgagee’s
option, become immediately due and payable with interest at the Default Rate and
shall be deemed part of the indebtedness secured by this Mortgage.

If at any time there shall be assessed or imposed (i) a tax or assessment on the
Mortgaged Property in lieu of or in addition to the Impositions payable by
Mortgagor pursuant to this Section or (ii) a license fee, tax or assessment
imposed on Mortgagee and measured by or based in whole or part upon the amount
of the outstanding obligations secured hereby, then all such taxes, assessments
or fees shall be deemed to be included within the term “Impositions” as defined
in this Section, and Mortgagor shall pay and discharge the same as herein
provided with

 

6



--------------------------------------------------------------------------------

respect to the payment of Impositions or, at the option of Mortgagee, all
obligations secured hereby, together with all accrued interest thereon, shall
immediately become due and payable. Anything to the contrary herein
notwithstanding, Mortgagor shall have no obligation to pay any franchise,
estate, inheritance, income, excess profits or similar tax levied on Mortgagee
or on the obligations secured hereby.

Mortgagor will pay all mortgage recording taxes and fees payable with respect to
this Mortgage or other mortgage or transfer taxes due on account of this
Mortgage or the Guaranty secured hereby, if any, including but not limited to
Florida documentary stamps and intangible taxes.

Within five (5) business days of Mortgagor’s receipt of Mortgagee’s written
request, Mortgagor will exhibit to Mortgagee the original receipts or other
reasonably satisfactory proof of the payment of all Impositions which may affect
the Mortgaged Property or any part thereof or the lien of the Mortgage.

Notwithstanding the foregoing, Mortgagor shall have the right, after prior
written notice to Mortgagee, to contest at its own expense the amount and
validity of any imposition affecting the Mortgaged Property by appropriate
proceedings conducted in good faith and with due diligence and to postpone or
defer payment thereof, if and so long as:

(a) such proceedings shall operate to suspend the collection of such Imposition
from Mortgagor or the Mortgaged Property; or

(b) Neither the Mortgaged Property nor any part thereof would be in immediate
danger of being forfeited or lost by reason of such proceedings, postponement or
deferment; or

(c) In the case of any Imposition affecting the Mortgaged Property which might
be or become a lien, encumbrance or charge upon or result in any forfeiture or
loss of the Mortgaged Property or any part thereof, or which might result in
loss or damage to Mortgagor or Mortgagee, Mortgagor, prior to the date such
Imposition would become delinquent, shall have furnished Mortgagee with security
satisfactory to Mortgagee, and, in the event that such security is furnished,
Mortgagee shall not have the right during the period of the contest to pay,
remove or discharge the Imposition.

1.9. Maintenance, Repairs, Alterations. Mortgagor shall reasonably keep the
Mortgaged Property, or cause the same to be kept, in good condition and repair
and fully protected from the elements to the satisfaction of Mortgagee;
Mortgagor shall not commit or permit to be committed waste thereon and shall not
do nor permit to be done any act by which the Mortgaged Property shall become
less valuable; Mortgagor will not remove, demolish or structurally alter any of
the Improvements (except such alterations as may be required by laws, ordinances
or regulations) without the prior written permission of Mortgagee; Mortgagor
shall complete promptly and in good and workmanlike manner any building or other
improvement which may be constructed on the Premises and promptly restore in
like manner any Improvements which may be damaged or destroyed thereon and will
pay when due all claims for labor performed and materials furnished therefor;
Mortgagor shall use and operate, and shall

 

7



--------------------------------------------------------------------------------

require its lessees or licensees to use or operate, the Mortgaged Property in
compliance with all applicable laws, ordinances, regulations, covenants,
conditions and restrictions, and with all applicable requirements of any ground
lease, lease or sublease now or hereafter affecting the Premises or any part
thereof. Unless required by law or unless Mortgagee has otherwise agreed in
writing, Mortgagor shall not allow changes in the stated use of Mortgaged
Property from that which was disclosed to Mortgagee at the time of execution
hereof. Mortgagor shall not initiate or acquiesce to a zoning change of the
Mortgaged Property without prior notice to and consent of Mortgagee. Mortgagee
and its representatives shall have access to the Mortgaged Property at all
reasonable times to determine whether Mortgagor is complying with its
obligations under this Mortgage, including, but not limited to, those set out in
this Section.

1.10. Eminent Domain. Should the Mortgaged Property, or any part thereof or
interest therein, be taken or damaged by reason of any public use or improvement
or condemnation proceeding, or in any other manner (“Condemnation”), or should
Mortgagor receive any notice or other information regarding such Condemnation,
Mortgagor shall give prompt written notice thereof to Mortgagee.

(a) Mortgagee shall be entitled to all compensation, awards and other payments
or relief granted in connection with such Condemnation, and shall be entitled,
at its option, to commence, appear in and prosecute in its own name any action
or proceedings relating thereto. Mortgagee shall also be entitled to make any
compromise or settlement in connection with such taking or damage. All such
compensation, awards, damages, rights of action and proceeds awarded to
Mortgagor (the “Proceeds”) are hereby assigned to Mortgagee and Mortgagor agrees
to execute such further assignments of the Proceeds as Mortgagee may require.

(b) In the event any portion of the Mortgaged Property is so taken or damaged,
Mortgagee shall have the option in its sole and absolute discretion, to apply
all such Proceeds, after deducting therefrom all costs and expenses (regardless
of the particular nature thereof and whether incurred with or without suit),
including reasonable attorneys’ fees, incurred by it in connection with such
Proceeds, upon any indebtedness secured hereby, or to apply all such Proceeds,
after such deductions, to the restoration of the Mortgaged Property upon such
conditions as Mortgagee may determine. Such application or release shall not
cure or waive any default or notice of default hereunder or invalidate any act
done pursuant to such notice.

(c) Any amounts received by Mortgagee hereunder (after payment of any costs in
connection with obtaining same), shall, if retained by Mortgagee, be applied in
payment of any accrued interest and then in reduction of the then outstanding
principal sum of the Note, not withstanding that the same may not then be due
and payable. Any amount so applied to principal shall be applied to the payment
of installments of principal on the Note in inverse order of their due dates.

(d) Notwithstanding the foregoing, Mortgagor shall be entitled to any portion of
the Proceeds that exceeds: (i) the costs and expenses incurred by Mortgagee in
connection with the Condemnation, including any restoration expenses; and
(ii) the total indebtedness secured by this Mortgage.

 

8



--------------------------------------------------------------------------------

1.11. Actions by Mortgagee to Preserve the Security of this Mortgage. If
Mortgagor fails to make any payment or to do any act as and in the manner
provided for in this Mortgage or the Note, Mortgagee, in its own discretion,
without obligation so to do and without notice to or demand upon Mortgagor and
without releasing Mortgagor from any obligation, may make or do the same in such
manner and to such extent as Mortgagee may deem necessary to protect the
security hereof. Mortgagor will pay within five (5) business days of Mortgagor’s
receipt of Mortgagee’s written demand therefor, all reasonable expenses incurred
or paid by Mortgagee (including, but not limited to, reasonable attorneys’ fees
and court costs including those of appellate and bankruptcy proceedings) on
account of the proper and rightful exercise of any of the aforesaid rights or
privileges or on account of any litigation which may arise in connection with
this Mortgage or the Note or on account of any attempt, without litigation, to
enforce the terms of this Mortgage or the Note. In case the Mortgaged Property
or any part thereof shall be advertised for foreclosure sale and not sold,
Mortgagor shall pay all costs in connection therewith.

In the event that Mortgagee is called upon to pay any sums of money to protect
this Mortgage and the Note as aforesaid, all monies advanced or due hereunder
shall become due and payable within five (5) business days of Mortgagor’s
receipt of Mortgagee’s written demand therefor, together with interest at the
Default Rate, computed from the date of such advance to the date of the actual
receipt of payment thereof by the Mortgagee. All such monies so advanced by
Mortgagee shall be deemed to be secured by this Mortgage.

1.12. Cost of Collection. In the event this Mortgage is placed in the hands of
an attorney for the collection of any sum payable hereunder, Mortgagor agrees to
pay all costs of collection, including reasonable attorneys’ fees (including
those in all appellate and bankruptcy proceedings) incurred by Mortgagee, either
with or without the institution of any action or proceeding, and in addition to
all costs, disbursements and allowances provided by law. All such costs so
incurred shall be deemed to be secured by this Mortgage.

1.13. Survival of Warranties. All representations, warranties and covenants of
Mortgagor contained herein or incorporated by reference shall survive funding of
the loan evidenced by the Note and shall remain continuing obligations,
warranties and representations of Mortgagor during any time when any portion of
the obligations secured by this Mortgage remain outstanding.

1.14. Additional Security. In the event Mortgagee at any time holds additional
security for any obligations secured hereby, it may enforce the sale thereof or
otherwise realize upon the same, as its option, either before, concurrently
herewith or after a sale is made hereunder.

1.15. Inspections. Mortgagee, or its agents, representatives or workmen, are
authorized, upon notice to Mortgagor (for purposes of this Section 1.15,
telephonic, facsimile or e-mail notice is sufficient) to enter at any reasonable
time upon or on any part of the Mortgage Property for the purpose of inspecting
the same, and for the purpose of performing any of the acts it is authorized to
perform under the terms of this Mortgage.

 

9



--------------------------------------------------------------------------------

1.16. Liens. Mortgagor shall pay and promptly discharge, within the lesser of
thirty (30) days after recording thereof or ten (10) days after demand by
Mortgagee, at Mortgagor’s cost and expense, all liens, encumbrances and charges
upon the Mortgaged Property or any part thereof or interest therein.
Notwithstanding the above, Mortgagor shall have the right to contest in good
faith the validity of any such lien, encumbrance or charge, provided Mortgagor
shall first deposit with Mortgagee a bond or other security satisfactory to
Mortgagee in such amounts as Mortgagee shall reasonably require, and provided
further that Mortgagor shall thereafter diligently proceed to cause such lien,
encumbrance or charge to be removed and discharged. If Mortgagor shall fail to
discharge any such lien, encumbrance or charge, then, in addition to any other
right or remedy of Mortgagee, Mortgagee may but shall not be obligated to,
discharge the same, either by paying the amount claimed to be due, or by
procuring the discharge of such lien by depositing in court a bond for the
amount claimed or otherwise giving security for such claim, or in such manner as
is or may be prescribed by law. Any amount so paid by Mortgagee shall, at
Mortgagee’s option, become due and payable with interest at the Default Rate,
and shall be deemed part of the indebtedness secured by this Mortgage.

1.17. Future Advances. This Mortgage is given to secure not only existing
indebtedness, but also future advances, whether such advances are obligatory or
are to be made at the option of Mortgagee, or otherwise, as are made within
(20) years from the date hereof, to the same extent as if such future advances
are made on the date of the execution of this Mortgage. The total amount of
indebtedness that may be so secured may decrease to a zero amount from time to
time, or may increase from time to time, but the total unpaid balance so secured
at one time may not exceed two (2) times the face amount of the Note, plus
interest thereon, and any disbursements made for the payment of taxes, levies or
insurance on the Mortgaged Property, with interest on such disbursements at the
Default Rate as hereinafter defined.

1.18. No Limitation of Future Advance Rights. Mortgagor covenants and agrees
with Mortgagee that:

(a) Mortgagor waives and agrees not to assert any right to limit future advances
under this Mortgage, and any such attempted limitation shall be null, void and
of no force and effect.

(b) An event of default under this Mortgage shall automatically exist (i) if
Mortgagor executes any instrument which purports to have or would have the
effect of impairing the priority of or limiting any future advance which might
ever be made under the Mortgage or (ii) if Mortgagor takes, suffers, or permits
any action or occurrence which would adversely affect the priority of any future
advance which might ever be made under the Mortgage.

1.19. Appraisals. Mortgagor covenants and agrees that Mortgagee may obtain an
appraisal of the Mortgaged Property at such times as the Mortgagee may
reasonably require, but in no event more frequently than once every twelve
(12) months. Such appraisals shall be performed by an independent third party
appraiser selected by the Mortgagee. The cost of such appraisal shall be borne
by the Mortgagee. If requested by Mortgagee, the Mortgagor shall execute an
engagement letter addressed to the appraiser selected by the Mortgagee.
Mortgagor’s failure or refusal to sign such an engagement letter however shall
not impair Mortgagee’s right to obtain such an appraisal.

 

10



--------------------------------------------------------------------------------

1.20. Escrows. In order to more fully protect the security of this Mortgage and
to insure the payment of ad valorem real estate taxes, personal property taxes
and insurance premiums for all insurance applicable to the Mortgage Property,
Mortgagee may require, at its option, that Mortgagor or Borrower pay to
Mortgagee (in addition to any other sums due under the Note or this Mortgage),
together with each installment due under the Note, such amounts as are necessary
to enable Mortgagee to pay, at least thirty (30) days before due, all such taxes
and insurance premiums. In addition, Mortgagor shall cause Borrower to deposit,
at least thirty (30) days prior to the due date of any such ad valorem real
estate taxes, personal property taxes or insurance premiums, such additional
amounts as may be necessary to provide Mortgagee with sufficient funds in its
escrow account to pay each such item at least thirty (30) days in advance of the
due date thereof.

1.21. Transfer or Further Encumbrance of the Property. If Mortgagor shall sell,
convey, lease, assign, exchange, pledge, mortgage, hypothecate or transfer any
interest in the Mortgaged Property (it being understood that a transfer of
interest in Mortgagor or a change in the present composition of the members of
Mortgagor or in any member shall be and the same is deemed to be a transfer of
the Mortgaged Property) without the prior written consent of Mortgagee, the same
shall constitute an event of default under this Mortgage. Mortgagee shall not
unreasonably withhold its consent in the event Mortgagor wishes to sell, convey,
lease, assign, exchange, or transfer any interest in the Mortgaged Property, but
Mortgagee may grant or withhold its consent in Mortgagee’s sole and absolute
discretion in the event Mortgagor wishes to pledge, mortgage or hypothecate any
interest in the Mortgaged Property. In the event of any such sale, conveyance,
lease, assignment, exchange, pledge, mortgage, hypothecation or transfer for
which the written consent of Mortgagee has not been first obtained, Mortgagee
shall have the right to declare all indebtedness secured by this Mortgage to be
immediately due and payable.

Mortgagor acknowledges that Mortgagee, in determining whether to make the loan
secured hereby, examined the qualifications and creditworthiness of Mortgagor,
found them to be acceptable, and relied and will continue to rely upon the same
as the means of repayment of the loan. Mortgagor also acknowledges that
Mortgagee evaluated the background and experience of Mortgagor in owning and
operating property such as the Mortgaged Property, found them acceptable and
relied and will continue to rely upon the same as the means of maintaining the
value of the Mortgaged Property which is Mortgagee’s security for the loan.
Mortgagor acknowledges that it is a business person or entity well-experienced
in borrowing money and owning and operating property such as the Mortgaged
Property, was ably represented by licensed attorneys-at-law in the negotiation
and documentation of the loan secured hereby and bargained at arm’s length, in
good faith, and without duress of any kind for all of the terms and conditions
of the Note, this Mortgage and the other loan documents, including this Section.
Mortgagor further recognizes that any secondary or junior financing placed upon
the Mortgaged Property (a) may divert funds which would otherwise be used to pay
the indebtedness secured hereby; (b) could result in acceleration and
foreclosure by any such junior encumbrancer which would force Mortgagee to take
measures and incur expenses to protect its security; and (c) would impair
Mortgagee’s right to accept a deed in lieu of foreclosure from Mortgagor, as a
foreclosure by Mortgagee would be necessary to clear the title to the Mortgaged
Property.

 

11



--------------------------------------------------------------------------------

In accordance with the foregoing and for the purposes of (i) protecting
Mortgagee’s security, both of repayment by Mortgagor and of the value of the
Mortgaged Property; (ii) giving Mortgagee the full benefit of its bargain and
contract with Mortgagor; and (iii) keeping the Mortgaged Property free of
subordinate financing liens, Mortgagor agrees that if anything in this Section
be deemed a restraint on alienation, that it is a reasonable one and that except
as otherwise herein provided any sale, conveyance, lease, assignment, exchange,
pledge, mortgage, hypothecation, further encumbrance or other transfer of title
to the Mortgaged Property or any interest therein (whether voluntary or by
operation of law) without Mortgagee’s prior written consent (which consent may
be granted or withheld by Mortgagee in accordance with the aforementioned terms)
shall be an event of default hereunder. For the purpose of illustrating, and
without limiting the generality of, the preceding sentence, the occurrence at
any time of any of the following events shall be deemed to be an unpermitted
transfer of title to the Mortgaged Property and therefore an event of default
hereunder:

(a) any sale, conveyance, lease, assignment, exchange, pledge, mortgage,
hypothecation, further encumbrance or other transfer of, or the grant of a
security interest in, all or any part of the Mortgaged Property; or

(b) any sale, conveyance, assignment, exchange, pledge, mortgage, hypothecation,
encumbrance or other transfer of, or the grant of a security interest in, any
partnership interest of any partner or any membership interest of any member; or

(c) any change in the present composition of Mortgagor or its partners, members
or shareholders (as the case may be).

Any waiver by Mortgagee of a default by Mortgagor under this Section shall not
constitute a waiver of any right, remedy or power of Mortgagee upon a subsequent
event of default by Mortgagor under this Section, and any consent to any one
sale, conveyance, lease, assignment, exchange, pledge, mortgage, hypothecation,
further encumbrance or other transfer as hereinbefore enumerated shall not be
deemed a consent to any subsequent such act.

If Mortgagor sells or transfers any of its interest in the Mortgaged Property
without the prior written consent of Mortgagee (which consent may be granted or
withheld by Mortgagee in accordance with the aforementioned terms), Mortgagee or
its successors and/or assigns may declare the entire balance secured by this
Mortgage immediately due and payable or, at its sole option, may increase the
Interest Rate (as the term “Interest Rate” is defined in the Note) being charged
under the Note up to the prevailing market rate at the time, and may require
(i) payment of a reasonable transfer fee and (ii) reimbursement for all
expenses, legal and otherwise, incurred by Mortgagee.

For the purpose of the foregoing paragraphs, the term “sell or transfer” shall
include, in addition to the common and ordinary meanings of those terms and
without limiting their generality, transfers made to a subsidiary or affiliated
entity of Mortgagor, transfers to a reconstituted general or limited
partnership, transfers made by a partner or member to the

 

12



--------------------------------------------------------------------------------

individual partners or members or vice-versa, transfers made by a partner to
other partners or to third parties, transfers made by a member to other members
or to third parties, transfers by any corporation or its stockholders or
vice-versa, any corporate merger or consolidation and transfers made by any
individual to any other individual or any entity, or vice-versa.

Notwithstanding the above, the term “sell, convey, lease, assign, exchange,
pledge, mortgage, hypothecate or transfer” the Property shall not include a sale
or transfer of any shareholder interest of the Mortgagor due to the insolvency,
death, mental incapacity or marital separation and settlement of any of the
shareholders of the Mortgagor.

It is expressly provided that, anything in this Section to the contrary
notwithstanding, that there shall be no secondary financing during the term of
this Mortgage and no subordinate debt instrument of any kind or other
encumbrance without Mortgagee’s prior written approval, which shall be granted
or withheld in Mortgagee’s sole and absolute discretion.

ARTICLE II

ASSIGNMENT OF LEASES, SUBLEASES

FRANCHISES, RENTS, ISSUES AND PROFITS

2.1. Assignment of Rents. Mortgagor hereby collaterally assigns and transfers to
Mortgagee all the leases, subleases, franchises, rents, issues and profits of
the Mortgaged Property, and hereby gives to and confers upon Mortgagee the
right, power and authority to collect such rents, issues and profits as herein
set forth. Upon any event of default, Mortgagor irrevocably appoints Mortgagee
its true and lawful attorney-in-fact, at the option of Mortgagee, immediately
and without further legal action being necessary, to demand, receive and enforce
payment, to give receipts, releases and satisfactions, and to sue, in the name
of Mortgagor or Mortgagee, for all such rents, issues and profits and apply the
same to the indebtedness secured hereby; provided, however, that Mortgagor shall
have the right to collect such rents, issues and profits (but not more than one
month in advance) prior to the occurrence of an event of default or at any time
there is not ongoing an uncured event of default under this Mortgage.

2.2. Collection Upon Default. Upon the occurrence of an event of default under
this Mortgage, Mortgagee may exercise any of the rights granted to it under Fla.
Stat. Section 697.07, and may further, at any time without notice, either in
person, by agent or by receiver appoint by a court, and without regard to the
adequacy of any security for the indebtedness hereby secured, enter upon and
take possession of the Mortgaged Property, or any part thereof, in its own name,
sue for or otherwise collect such rents, issues and profits, including those
past due and unpaid, and apply the same, less costs and expenses of operation
and collection, including reasonable attorneys’ fees, upon any indebtedness
secured hereby, and in such order as Mortgagee may determine. The collection of
such rents, issues and profits, or the entering upon and taking possession of
the Mortgaged Property, or the application thereof as aforesaid, shall not cure
or waive any default or notice of default hereunder or invalidate any act done
in response to such default or pursuant to such notice default.

2.3. Restriction on Further Assignments, etc. Except as hereinafter specifically
provided, Mortgagor shall not, without the prior written consent of the
Mortgagee, assign the

 

13



--------------------------------------------------------------------------------

rents, issues or profits, or any part thereof, from the Mortgaged Property or
any part thereof; and shall not consent to the modification, cancellation or
surrender of any lease or sublease covering the Mortgaged Property. An action of
Mortgagor in violation of terms of this Section shall be void as against
Mortgagee in addition to being a default under this Mortgage.

Mortgagor shall not, without the consent of Mortgagee, consent to the
cancellation or surrender or, accept prepayment of rents, issues or profits,
other than rent paid at the signing of a lease or sublease, under any lease or
sublease now or hereafter covering the Mortgaged Property or any part thereof,
nor modify any such lease or sublease so as to shorten the term, decrease the
rent, accelerate the payment of rent, or change the terms of any renewal option,
and any such purported assignment, cancellation, surrender, prepayment or
modification made without the written consent of Mortgagee shall be void as
against Mortgagee. Mortgagor shall, upon demand of Mortgagee, enter into an
agreement with Mortgagee with respect to the provisions contained in the
preceding provisions regarding any lease or sublease covering said Mortgaged
Property or any part thereof.

Mortgagor agrees to furnish to Mortgagee a copy of any modification of any lease
presently in effect and copies of all leases affecting the Mortgaged Property
covered by this Mortgage, and failure to furnish to Mortgagee a copy of any
modification of a lease or a copy of any future lease affecting said Mortgaged
Property, shall be deemed a default under this Mortgage and the Note, for which
the holder of this Mortgage may, at its option, declare the entire unpaid
balance of this Mortgage and the Note to be immediately due and payable.

All leases or subleases hereafter entered into by Mortgagor with respect to the
Mortgaged Property or any part thereof, shall be subordinate to the lien of this
Mortgage unless expressly made superior to this Mortgage in the manner
hereinafter provided. At any time or times Mortgagee may execute and record in
the appropriate Office of the County Clerk of the County where the Premises are
situated, a Notice of Subordination reciting that the lease or leases therein
described shall be superior to the lien of this Mortgage. From and after the
recordation of such Notice of Subordination, the lease or leases therein
described shall be superior to the lien of this Mortgage and shall not be
extinguished by any foreclosure sale hereunder.

ARTICLE III

ENVIRONMENTAL

3.1. Environmental Condition of Property. Mortgagor represents that it has not
obtained and does not have in its possession or control any pre-existing report,
investigation, opinion or other study of the environmental condition of the
Property. Mortgagor hereby warrants and represents to Mortgagee to the best of
its knowledge and without investigation that:

(a) the Mortgaged Property to the best of its knowledge and without
investigation is now and at all times hereafter will continue to be in full
compliance with all Federal, State and local environmental laws and regulations
including without limitation, the Resource Conservation and Recovery Act of 1976
(“RCRA”), 42 U.S.C. Section 6901 et seq., the Comprehensive Environmental
Response, Compensation and

 

14



--------------------------------------------------------------------------------

Liability Act of 1980 (“CERCLA”), 42 U.S.C. Sections 9601-9657, as amended by
the Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 5101, et seq., the Federal Water
Pollution Control Act and Clean Water Act, 33 U.S.C. Section 1251-1387, the
Clean Air Act, 42 U.S.C. Section 7401, et seq., the Toxic Substances Control
Act, 15 U.S.C. Sections 2601-2629, the Safe Drinking Water Act, 42 U.S.C.
Sections 300f-300j, the Florida Resource Recovery and Management Act,
Section 403.702, et seq., Florida Statutes, the Pollutant Spill Prevention and
Control Act, Sections 376.011-376.17 and 376.19-376.21, Florida Statutes, and
all similar federal, state and local environmental statutes, ordinances and the
regulations, orders, decrees now or hereafter promulgated, enacted, adopted,
entered or issued, both within and outside the present contemplation of Borrower
and Lender (collectively, the “Hazardous Material Laws”), and

(b) (i) as of the date hereof and to the best of its knowledge and without
investigation there are no hazardous materials, substances, waste or other
environmentally regulated substances (including without limitation, any
materials containing asbestos) located on, in or under the Mortgaged Property or
used in connection therewith, or (ii) Mortgagor has fully disclosed to Mortgagee
in writing the existence, extent and nature of any such hazardous material,
substance, waste or other environmentally regulated substance, currently present
or which Mortgagor is legally authorized and empowered to maintain on, in or
under the Mortgaged Property or use in connection therewith, Mortgagor has
obtained and will maintain all licenses, permits and approvals required with
respect thereto, and is and will remain in full compliance with all of the
terms, conditions and requirements of such licenses, permits and approvals and
all applicable Hazardous Material Laws. Mortgagor further warrants and
represents that it will promptly notify Mortgagee of any change in the
environmental condition of the Mortgaged Property or in the nature or extent of
any hazardous materials, substances or wastes maintained on, in or under the
Mortgaged Property or used in connection therewith, and will transmit to
Mortgagee copies of any citations, orders, notices or other material
governmental or other communication received with respect to any other hazardous
materials, substances, waste or other environmentally regulated substance
affecting the Mortgaged Property.

Mortgagor hereby indemnifies and holds harmless Mortgagee from and against any
and all damages, penalties, fines, claims, suits, liabilities, costs, judgments
and expenses (including attorneys’, consultants’ or experts’ fees) of every kind
and nature incurred, suffered by or asserted against Mortgagee as a direct or
indirect result of:

(c) any warranty or representation made by Mortgagor in this paragraph being or
becoming false or untrue in any material respect; or

(d) any requirement under any applicable Hazardous Materials Laws requiring the
removal or elimination of any hazardous materials, substances, waste or other
environmentally regulated substances from the Mortgaged Property.

Mortgagor’s obligations hereunder shall not be limited to any extent by the term
of the Note, and, as to any act or occurrence prior to payment in full and
satisfaction of the Note which

 

15



--------------------------------------------------------------------------------

gives rise to liability hereunder, shall continue, survive and remain in full
force and effect notwithstanding foreclosure of this Mortgage, where Mortgagee
is the purchaser at the foreclosure sale or delivery of a deed in lieu of
foreclosure to Mortgagee.

ARTICLE IV

SECURITY AGREEMENT

4.1. Creation of Security Interest. Mortgagor hereby grants to Mortgagee a
security interest in any and all Personal Property included within the Mortgaged
Property located on or at the Premises, including without limitation any and all
property of similar type or kind hereafter located on or at the Premises for the
purposes of securing all obligations of Mortgagor set forth in this Mortgage.
This instrument is a self-operative security agreement with respect to the above
described property, but Mortgagor agrees to execute and deliver on demand such
other security agreements, financing statements and other instruments as
Mortgagee may request.

4.2. Warranties, Representations and Covenants of Mortgagor. Mortgagor hereby
warrants, represents and covenants as follows:

(a) Except for the security interest granted hereby, Mortgagor is, and as to
portions of the Personal Property to be acquired after the date hereof will be,
the sole owner of the Personal Property, free from any adverse lien, security
interest, encumbrance or adverse claims thereon of any kind whatsoever.
Mortgagor shall notify Mortgagee of, and shall defend the Personal Property
against, all claims and demands of all persons at any time claiming the same or
any interest therein.

(b) Mortgagor shall not lease, sell, convey or in any manner transfer the
Personal Property without the prior written consent of Mortgagee.

(c) The Personal Property is not and shall not be used or bought for personal,
family or household purposes.

(d) The Personal Property shall be kept on or at the Premises and Mortgagor will
not remove the Personal Property from the Premises without the prior written
consent of Mortgagee, except in the ordinary course of business, or such
portions or items of Personal Property which are consummated or worn out in
ordinary usage, all of which shall be promptly replaced by Mortgagor.

(e) Mortgagor maintains a place of business in the State of Florida and
Mortgagor shall immediately notify Mortgagee in writing of any change in its
place of business as set forth in the beginning of this Mortgage.

(f) All covenants and obligations of Mortgagor contained herein relating to the
Mortgaged Property shall be deemed to apply to the Personal Property whether or
not expressly referred to herein.

 

16



--------------------------------------------------------------------------------

(g) This Mortgage constitutes a “Security Agreement” as that term is used in the
Uniform Commercial Code of Florida.

4.3. Fixture Filing. This Mortgage constitutes a financing statement filed as a
fixture filing in the Official Records of the Clerk of the Circuit Court with
respect to any and all Fixtures. The “debtor” is the Mortgagor and the record
owner of the Premises; the “secured party” is the Mortgagee; the collateral is
as described in this Mortgage; and the addresses of the debtor and secured party
are the addresses stated in this Mortgage for notices to such parties.

4.4. Authorization to File. Mortgagor irrevocably authorizes Mortgagee to file,
in the appropriate locations for filings of financing statements in any
jurisdiction(s) that Mortgagee in good faith deems appropriate, such financing
statements and amendments thereto as Mortgagee may deem necessary or desirable
in order to (i) perfect or continue the security interests granted by Mortgagor
to Mortgagee pursuant to this Mortgage, (ii) prevent any filed financing
statement from becoming misleading, or (iii) prevent any filed financing
statement from losing its perfected status.

ARTICLE V

REMEDIES UPON DEFAULT

5.1. Events of Default. Any one or more of the following shall constitute a
default under this Mortgage and the Guaranty hereby secured:

(a) Failure of Borrower or Mortgagor to make one or more payments required by
the Note on the due date thereof, without notice or demand (subject to any
applicable grace or cure period).

(b) Failure of Borrower or Mortgagor to pay the amount of any costs, expenses or
fees (including counsel fees) of Mortgagee, with interest thereon, as required
by any provision of this Mortgage.

(c) Failure of Mortgagor to comply with or perform any other warranty, covenant
or agreement contained herein, in the Guaranty, or in any other document
executed by Mortgagor in conjunction with this transaction within thirty
(30) days after receipt of written notice thereof by Mortgagor; provided,
however, that (i) if Mortgagor reasonably cannot perform or comply with any such
obligation within such thirty (30) day period and if, in Mortgagee’s reasonable
judgment, Mortgagee’s security will not be impaired, then Mortgagor may have
such additional time to rectify such failure as Mortgagor reasonably may
require, provided and for so long as Mortgagor proceeds with due diligence, and
(ii) if, in Mortgagee’s reasonable judgment, Mortgagee’s security will be
impaired if Mortgagor does not perform or comply with any such obligation in a
period of less than thirty (30) days, Mortgagor will have only such period (if
any) following demand in which to rectify such failure as Mortgagee may
reasonably specify.

(d) Determination by Mortgagee that any representation or warranty of Borrower
or Mortgagor contained in this Mortgage, the Note, or in any other document

 

17



--------------------------------------------------------------------------------

or certificate executed by Mortgagor in connection with this transaction was
incorrect or misleading in any material respect as of the date on which the same
was made, including, without limitation, any and all financial statements
furnished by Mortgagor or Borrower to Mortgagee as an inducement to Mortgagee’s
making the loan evidenced by the Note or otherwise furnished pursuant to any
provision of this Mortgage or any related document.

(e) The assertion of any federal, state, or local tax lien, or any claim or lien
for labor or materials, or any other lien or encumbrance of any nature
whatsoever (including any judgment lien) against Mortgagor or the Mortgaged
Property, and the same is not removed by payment or transferred to substitute
security in the manner provided by law within the lesser of thirty (30) days
after its recording or ten (10) days after demand by Mortgagee.

(f) The filing by Borrower or Mortgagor of a voluntary petition in bankruptcy,
or for reorganization or for an arrangement, pursuant to the Federal Bankruptcy
Code or any similar law, federal or state, now or hereafter in effect, or the
making of an assignment for a benefit of creditors, or the admittance in writing
of its inability to pay its debts as they become due, or the suspension of the
payment of its obligations, or the taking of any action in furtherance of the
foregoing, or the consent of Mortgagor or any guarantor to the appointment of a
receiver, trustee, liquidator, or other similar official for Mortgagor or any
guarantor or for the Mortgaged Property, or any of them.

(g) The filing of a petition or an answer proposing an adjudication of Mortgagor
or any guarantor as a bankrupt, or proposing Mortgagor’s or any guarantor’s
reorganization pursuant to the Federal Bankruptcy Code or any similar law,
federal or state, now or hereafter in effect, and the approval thereof by any
court of competent jurisdiction and the entry of an order approving the same,
unless such order shall be vacated or stayed within sixty (60) days from entry,
or if Mortgagor or any guarantor shall consent to the filing of any such
petition or answer, or fail to deny the material allegations of the same in a
timely manner.

(h) Death (in the case of an individual) of Mortgagor, Borrower or any other
guarantor of the Loan, or the initiation of an action or proceeding for the
dissolution, termination or liquidation of Mortgagor, Borrower or any other
guarantor.

(i) The occurrence of an event of default under any other agreement of Mortgagor
whereby Mortgagor is obligated to repay any indebtedness, whether such agreement
obligates Mortgagor to repay such indebtedness to Mortgagee or any other party.

(j) A determination by Mortgagee that a material adverse change has occurred in
the financial condition of Mortgagor or any guarantor since the financial
condition of Mortgagor or any guarantor was disclosed to Mortgagee in connection
herewith.

5.2. Default Rate. The term “Default Rate”, as used herein, shall mean the rate
of interest after maturity or default provided in the Note or the maximum rate
permitted by Florida

 

18



--------------------------------------------------------------------------------

law, whichever is less; provided, however, that at no time shall any interest or
charges in the nature of interest be taken, exacted, received or collected which
would exceed the maximum rate permitted by law.

5.3. Acceleration Upon Default, Additional Remedies. In the event that one or
more defaults as above provided shall occur, the remedies available to Mortgagee
shall include, but not necessarily be limited to, any one or more of the
following:

(a) Mortgagee shall declare the entire unpaid balance of the Note, together with
any amounts outstanding hereunder, immediately due without notice.

(b) Mortgagee may take immediate possession of the Mortgaged Property or any
part thereof (which Mortgagor agrees to surrender to Mortgagee) and manage,
control or lease the same to such person or persons and at such rental as it may
deem proper and collect all rents, issues and profits, therefrom, including
those past due as well as those thereafter accruing, with the right in the
Mortgagee to cancel any lease or sublease for any cause which would entitle
Mortgagor to cancel the same; to make such expenditures for maintenance, repairs
and costs of operation as it may deem advisable; and after deducting the cost
thereof, to apply the residue to the payment of any sums which are unpaid
hereunder or under the Note. The taking of possession under this paragraph shall
not prevent concurrent or later proceedings for the foreclosure sale of the
Mortgaged Property as provided elsewhere herein.

(c) Mortgagee may apply to any court of competent jurisdiction for the
appointment of a receiver or similar official to manage and operate the
Mortgaged Property, or any part thereof, and to apply the net rents and profits
therefrom to the payment of the interest and/or principal of the Note and/or any
other obligations of Mortgagor to Mortgagee hereunder. In event of such
application, Mortgagor agrees to consent to the appointment of such receiver or
similar official, and agrees that such receiver or similar official may be
appointed without notice to Mortgagor, with regard to the adequacy of any
security for the debts and with regard to the solvency of Mortgagor or any other
person, firm or corporation who or which may be liable for the payment of the
Note or any other obligation of Mortgagor hereunder.

(d) Mortgagee may institute an action of mortgage foreclosure against the
Mortgaged Property, or take such other action at law or in equity for the
enforcement of this Mortgage and realization on the Mortgaged Property or any
other security herein or elsewhere provided for, as the law may allow, and may
proceed therein to final judgment and execution for the entire unpaid balance of
the principal debt, with interest at the rate stipulated in the Note to the date
of the event of default, and thereafter at the default rate specified in the
Note, together with all other sums due by Mortgagor in accordance with the
provisions of the Note and this Mortgage, including all sums which may have been
loaned by Mortgagee to Mortgagor after the date of this Mortgage, and all sums
which may have been advanced by Mortgagee for taxes, water or sewer rents,
charges or claims, payments on prior liens, insurance, utilities or repairs to
the Mortgaged Property, all costs of suit, together with interest at the default
rate on any judgment obtained by Mortgagee from and after the date of any
judicial sale of the Mortgaged Property until actual payment is made of the full
amount due Mortgagee.

 

19



--------------------------------------------------------------------------------

(e) Without declaring the entire unpaid principal balance due, the Mortgagee may
foreclose only as to the sum past due, without injury to this Mortgage or the
displacement or impairment of the remainder of the lien thereof, and at such
foreclosure sale the property shall be sold subject to all remaining items of
indebtedness; and Mortgagee may again foreclose, in the same manner, as often as
there may be any sum past due.

(f) Mortgagee may realize upon the Personal Property which is collateral
heretofore, enforce and exercise all of the Mortgagor’s rights, powers,
privileges and remedies in respect of the Personal Property collateral, dispose
of or otherwise deal with the Personal Property collateral in such order as
Mortgagee may in its discretion determine, and exercise any and all other
rights, powers, privileges and remedies afforded to a secured party under the
laws of the State of Florida, as well as all other rights or remedies available
at law or in equity with regard to the Mortgaged Property collateral.

5.4. Additional Provisions. Mortgagor expressly agrees, on behalf of itself, its
successors and assigns and any future owner of the Mortgaged Property, or any
part thereof or interest therein, as follows:

(a) All remedies available to Mortgagee with respect to this Mortgage shall be
cumulative and may be pursued concurrently or successively. No delay by
Mortgagee in exercising any such remedy shall operate as a waiver thereof or
preclude the exercise thereof during the continuance of that or any subsequent
default.

(b) The obtaining of a judgment or decree on the Note, whether in the State of
Florida or elsewhere, shall not in any manner affect the lien of this Mortgage
upon the Mortgaged Property covered hereby, and any judgment or decree so
obtained shall be secured to the same extent as the Note is now secured.

(c) In the event of any foreclosure sale hereunder, all net proceeds shall be
available for application to the indebtedness hereby secured whether or not such
proceeds may exceed the value of the Mortgaged Property for unpaid taxes, liens,
assessments and any other costs relating to the Mortgaged Property.

(d) The only limitation upon the foregoing agreements as to the exercise of
Mortgagee’s remedies is that there shall be but one full and complete
satisfaction of the indebtedness secured hereby.

(e) The Mortgagor shall duly, promptly and fully perform each and every term and
provision of the Guaranty and any other documents which have been executed and
delivered by the parties hereto simultaneously with the execution and delivery
hereof, the terms of the Guaranty being incorporated herein by reference. The
lien of this Mortgage secures the payment of all sums payable to Mortgagee and
the performance of all covenants and agreements of Mortgagor under the terms of
the Guaranty or any other document delivered herewith.

 

20



--------------------------------------------------------------------------------

5.5. Remedies Not Exclusive. Mortgagee shall be entitled to enforce payment and
performance of any indebtedness or obligations secured hereby and to exercise
all rights and powers under this Mortgage or the Note or under any other
agreement or any laws now or hereafter in force, notwithstanding the fact that
some or all of the indebtedness and obligations secured hereby may now or
hereafter be otherwise secured, whether by mortgage, deed or trust, pledge,
lien, assignment or otherwise. Neither the acceptance of this Mortgage nor its
enforcement shall prejudice or in any manner affect Mortgagee’s right to realize
upon or enforce any other security now or hereafter held by Mortgagee, it being
agreed that Mortgagee shall be entitled to enforce this Mortgage and any other
security now or hereafter held by Mortgagee in such order and manner as
Mortgagee may in its absolute discretion determine. No remedy herein conferred
upon or reserved to Mortgagee is intended to be exclusive of any other remedy
contained herein or by law or in equity provided or permitted, but each shall be
cumulative and shall be in addition to every other remedy given hereunder or not
or hereafter existing at law or in equity or by statute. Every power or remedy
given to Mortgagee or to which it may be otherwise entitled, may be exercised,
concurrently or independently, from time to time and as often as may be deemed
expedient by Mortgagee and it may pursue inconsistent remedies.

ARTICLE VI

MISCELLANEOUS

6.1. Limited Liability Company Status. Mortgagor represents and warrants to
Mortgagee that Mortgagor is a limited liability company organized and existing
under the laws of the State of Florida and has been duly and validly formed.
Mortgagor further warrants that it has the power, authority and legal right to
carry on the business now being conducted by it and to engage in the
transactions contemplated by this Mortgage and that the execution and delivery
of this Mortgage and the other loan documents delivered herewith and the
performance and observance of the provisions thereof have been duly authorized
by all necessary company action. Mortgagor covenants and agrees not to do
anything that would cause a termination of the limited liability company nor in
any way adversely affect its good standing within the State of Florida. Any and
all annual filing reports and any other reports required by the State of Florida
or any other governmental entity shall be filed in a timely manner, and proof of
said filing shall be furnished to Mortgagee upon request.

6.2. Statements by Mortgagor. Mortgagor, within three (3) days after request in
person or within ten (10) days after request by mail, will furnish to Mortgagee
or any person, firm or corporation designated by Mortgagee, a duly acknowledged
written statement setting forth the amount of the debt secured by this Mortgage,
and stating either that no offsets or defenses exist against such debt or, if
such offsets or defenses are alleged to exist, full information with respect to
such alleged offsets and/or defenses.

6.3. Successors and Assigns. The provisions hereof shall be binding upon and
shall inure to the benefit of Mortgagor, its successors and assigns, including
without limitation subsequent owners of the Mortgaged Property or any part
thereof, shall be binding upon and

 

21



--------------------------------------------------------------------------------

shall inure to the benefit of Mortgagee, its successors and assigns of any
future holder of the Guaranty. In the event the ownership of the Mortgaged
Property or any leasehold estate that may be covered by this Mortgage, becomes
vested in a person other than Mortgagor, Mortgagee may, without notice to
Mortgagor, deal with such successor or successors in interest with reference to
this instrument and the Guaranty in the same manner as with Mortgagor, and may
modify the Guaranty, alter the interest rate and/or alter or extend the terms of
payment of the Note without notice to Mortgagor hereunder or under the Guaranty
hereby secured or the lien or priority of this Mortgage with respect to any part
of the Mortgaged Property covered hereby, but nothing herein contained shall
serve to relieve Mortgagor of any liability under the Guaranty or this Mortgage
(or any other agreement executed in conjunction therewith) unless Mortgagee
shall expressly release Mortgagor in writing. Mortgagor and any transferee or
assignee shall be jointly and severally liable for any documentary stamp or
intangible taxes imposed as a result of any transfer or assumption.

6.4. Notices. All notices which are required or permitted hereunder must be in
writing and shall be deemed to have been given, delivered or made, as the case
may be (notwithstanding lack of actual receipt by the addressee), (i) on hand
delivery thereof to the recipient, (ii) seven (7) business days after having
been deposited in the United States mail, certified or registered, return
receipt requested, sufficient postage affixed and prepaid, or (iii) one
(1) business day after having been deposited with an expedited, overnight
courier service (such as by way of example but not limitation, U.S. Express
Mail, Federal Express or Airborne), addressed to the party to whom notice is
intended to be given at the address set forth below:

 

TO MORTGAGOR:    Cortez 114, LLC    Attn: Sam I. Reiber, Esquire    2109 Palm
Avenue    Tampa, Florida 33605 TO MORTGAGEE:   

Gators Lender, LLC

Attn: Martin Schaffel, Sole Manager

5308 E. Longboat Blvd.

Tampa, Florida 33615

Any party may change the address to which its notices are sent by giving the
other party written notice of any such change in the manner provided in this
section, but notice of change of address is effective only upon receipt.

Mortgagor shall deliver to Mortgagee, promptly upon receipt of same, copies of
all notices, certificates, documents and instruments received by it which
materially affect any part of the Mortgaged Property covered hereby, including,
without limitation, notices from any lessee or sublessee claiming that Mortgagor
is in default under any terms of any lease or sublease.

6.5. Modifications in Writing. This Mortgage may not be changed, terminated or
modified orally or in any other manner than by an instrument in writing signed
by the party against whom enforcement is sought.

 

22



--------------------------------------------------------------------------------

6.6. Captions. The captions or headings at the beginning of each Section hereof
are for the convenience of the parties and are not a part of this Mortgage.

6.7. Invalidity of Certain Provisions. If the lien of this Mortgage is invalid
or unenforceable as to any part of the debt, or if the lien is invalid or
unenforceable as to any part of the Mortgaged Property, the unsecured portion of
the debt shall be completely paid prior to the payments of the secured portion
of the debt, and all payments made on the debt, whether voluntary or otherwise,
shall be considered to have been first paid on and applied to the full payment
of that portion of the debt which is not secured or fully secured by the lien of
this Mortgage.

6.8. No Merger. If both the lessor’s and lessee’s estates under any lease or any
portion thereof which constitutes a part of the Mortgaged Property shall at any
time become vested in one owner, this Mortgage and the lien created hereby shall
not be destroyed or terminated by application of the doctrine of merger and, in
such event, Mortgagee shall continue to have and enjoy all of the rights and
privileges of Mortgagee as to the separate estates. In addition, upon the
foreclosure of the lien created by this Mortgage on the Mortgaged Property
pursuant to the provisions hereof, any leases or subleases then existing and
created by Mortgagor shall not be destroyed or terminated by application of the
law of merger or as a result of such foreclosure sale shall so elect. No act by
or on behalf of Mortgagee or any such purchaser shall constitute a termination
of any lease or sublease unless Mortgagee or such purchaser shall give written
notice thereof to such tenant or subtenant.

6.9. Governing Law and Construction of Clauses. This Mortgage shall be governed
and construed by the laws of the State of Florida. No act of the Mortgagee shall
be construed as an election to proceed under any one provision of the Mortgage
or of the applicable statutes of the State of Florida to the exclusion of any
other such provision, anything herein or otherwise to the contrary
notwithstanding.

6.10. Corrective Documentation. For and in consideration of the funding or
renewal of the indebtedness evidenced by the Note, Mortgagor further agrees to
cooperate with Mortgagee and to reexecute any and all documentation relating to
the loan evidenced by the Note and secured by this Mortgage which are deemed
necessary or desirable in Mortgagee’s discretion, in order to correct or adjust
any clerical errors or omissions contained in any such document executed in
connection with the loan guaranteed by the Guaranty.

6.11. Books and Records. Mortgagor will maintain, if any, the books of accounts
and records reflecting Mortgagor’s financial condition and the results of
operations of the Mortgaged Property in accordance with generally accepted
accounting principles applied on a consistent basis. If any of the Mortgaged
Property is rented or leased, a rent schedule of the Mortgaged Property,
certified by an accounting officer of Mortgagor, showing the name of each tenant
and the space occupied, the lease expiration date and the rent payable will also
be maintained by Mortgagor. Mortgagee will have the right, from time to time at
all times during normal business hours, to examine such books, records and
accounts at the offices of Mortgagor or other personal entity maintaining such
books, records and accounts and to make such copies as Mortgagee will desire.

 

23



--------------------------------------------------------------------------------

6.12. Financial Statements. Mortgagor will within ninety (90) days after the end
of each fiscal year, furnish to Mortgagee complete financial statements prepared
in accordance with generally accepted accounting principles applied on a
consistent basis, including a profit and loss statement, an income and expense
statement, a balance sheet, a reconciliation of surplus, Federal tax returns,
and any other financial information which may be reasonably required, which
statements shall, at Mortgagee’s option, be certified without qualification by
audit of the certified public accountant regularly serving Mortgagor and
approved by Mortgagee. The cost of such audit shall be paid by Mortgagor. If any
of the Mortgaged Property is rented or leased, Mortgagor will furnish to
Mortgagee, together with the financial statements discussed above, a rent
schedule as described in Section 6.11 above. Mortgagor shall also furnish to
Mortgagee such interim statements as may reasonably be required by Mortgagee
from time to time.

6.13. Costs. Mortgagor shall pay all and singular the costs, charges and
expenses, including without limitation attorneys’ fees, paralegals’ fees, sales
tax on such fees or costs, if any (regardless of whether suit is or other
proceedings are instituted, and for all arbitration, administrative, bankruptcy
and other proceedings) and abstract costs, reasonably incurred or paid at any
time by Mortgagee because of the failure of Mortgagor to perform, comply with,
and bide by each and every stipulation, agreement, condition and covenant of the
Note, this Mortgage or any other document executed herewith.

6.14. Waiver of Jury Trial. BY THE EXECUTION HEREOF, MORTGAGOR KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY AGREES THAT NEITHER MORTGAGOR NOR ANY ASSIGNEE,
SUCCESSOR, HEIR, OR LEGAL REPRESENTATIVE OF MORTGAGOR SHALL SEEK A JURY TRIAL IN
ANY LAWSUIT, PROCEEDING, COUNTERCLAIM, OR ANY OTHER LITIGATION PROCEDURE ARISING
FROM OR BASED UPON THE NOTE, THIS MORTGAGE, OR ANY OTHER LOAN DOCUMENT
EVIDENCING, SECURING, OR RELATING TO THE INDEBTEDNESS SECURED BY THIS MORTGAGE
OR TO THE DEALINGS OR RELATIONSHIP BETWEEN OR AMONG THE PARTIES HERETO. NEITHER
MORTGAGOR NOR MORTGAGEE WILL SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY
TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL HAS NOT OR
CANNOT BE WAIVED. THE PROVISIONS OF THIS SECTION HAVE BEEN FULLY NEGOTIATED BY
THE PARTIES HERETO, AND THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTION.
NEITHER MORTGAGOR NOR MORTGAGEE HAS IN ANY WAY AGREED WITH OR REPRESENTED TO ANY
OTHER PARTY THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY ENFORCED IN
ALL INSTANCES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR MORTGAGEE TO ENTER
INTO THIS TRANSACTION.

[Signature Page Follows]

 

24



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO MORTGAGE AND SECURITY AGREEMENT]

IN WITNESS WHEREOF, Mortgagor has hereunto set hand and seal all done as of the
day and year first hereinbefore written.

 

WITNESSES:      Cortez 114, LLC,        a Florida limited liability company    
   By:   UTEK Real Estate Holdings, Inc.,          a Florida corporation, as
Managing Member

/s/ Heather Alvarez

       By:  

/s/ Sam I. Reiber

  Print Name:  

Heather Alvarez

         Sam I. Reiber, as President  

/s/ Kelly M. Melton

             [Corporate Seal]   Print Name:  

Kelly M. Melton

          

STATE OF FLORIDA

COUNTY OF HILLSBOROUGH

The foregoing instrument was acknowledged before me on October 22, 2009, by Sam
I. Reiber, as President of UTEK Real Estate Holdings, Inc., a Florida
corporation, as Managing Member of Cortez 114, LLC, a Florida limited liability
company, on behalf of the corporation. He is personally known to me or has
produced a valid driver’s license as identification.

 

/s/ Kelly M. Melton

Notary Public

Kelly M. Melton

(Type, Print or Stamp Name) My Commission Expires: May 10, 2010

 

25



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

Parcel 1

Begin at the Southeast Corner of Section 25, Township 22 South, Range 19 East,
Hernando County, Florida, run thence North 89°18’ West 2049. 80 feet; thence
North 0°06’ East, parallel to the East boundary of said Section, 765.85 feet;
thence East 69.60 feet; thence North 0°06’ East, 769.85 feet to South
right-of-way line of State Road No. 50; thence South 79° 14’ East, along the
said right-of-way line, 1443 feet to the intersection of old Road No. 50; thence
South 70°14; East, 266.80 feet along the center line of said old road; thence
South 78°39; East, along said center line, 335.5 feet to the East boundary of
said Section 25; thence South 0°06’ West, along said Section line, 1235.75 feet
to Point of Beginning.

Parcel 2

The East  3/4 of the North  3/4 of the North  1/2 of Northeast  1/4 of
Section 36, Township 22 South, Range 19 East, Hernando County, Florida.

 

26